Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement, dated as of October 1, 2018 (this
“Agreement”), is made and entered into by and among WR Operating LLC, a Delaware
limited liability company (“Investor”), and Northern Oil and Gas, Inc., a
Delaware corporation (the “Company”).

RECITALS

A.    The Company and Investor are parties to a Purchase and Sale Agreement
dated as of July 27, 2018 (the “Purchase Agreement”), pursuant to which Investor
may acquire up to 59,041,836 shares of Common Stock (as defined below) of the
Company; and

B.    In connection with the consummation of the transactions contemplated by
the Purchase Agreement, and pursuant to the terms of the Purchase Agreement, the
parties hereto desire to enter into this Agreement in order to grant certain
registration rights to Investor as hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
by the terms hereof, agree as follows:

1.    Defined Terms. As used in this Agreement (i) the following terms shall
have the meaning ascribed to them below, and (ii) other capitalized terms not
defined herein have the meaning ascribed to them in the Purchase Agreement.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday in the United States.

“Common Stock” means the Company’s common stock, $0.001 par value per share.

“Company” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations of the SEC promulgated thereunder.

“Filing Deadline” means the first Business Day following either (a) if the
Company reasonably determines that financial statements of the Assets meeting
the requirements of Rule 3-05 of Regulation S-X are required to be filed by the
Company pursuant to Item 9.01 of Form 8-K, the 75th day following Closing or, if
later, the 30th day after such financial statements are provided to the Company,
or (b) if the Company reasonably determines that financial statements of the
Assets are not required, the 30th day following Closing.

“Investor” has the meaning set forth in the preamble.

“Long-Form Registration Statement” has the meaning set forth in Section 2(a).



--------------------------------------------------------------------------------

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

“Prospectus” means the prospectus that forms a part of the Registration
Statement and is used in connection therewith.

“Purchase Agreement” has the meaning set forth in the recitals.

“Registrable Securities” means any (a) shares of Common Stock of the Company
issued or issuable under the Purchase Agreement, and (b) any shares of Common
Stock issued or issuable with respect to any shares described in clause
(a) above by way of a stock dividend or stock split or in exchange for or upon
conversion of such shares or otherwise in connection with a combination of
shares, distribution, recapitalization, merger, consolidation, or other
reorganization or similar event with respect to the Common Stock (it being
understood that, for purposes of this Agreement, a person shall be deemed to be
a holder of Registrable Securities whenever such person has the right to then
acquire or obtain from the Company any Registrable Securities, whether or not
such acquisition has actually been effected). As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(i) such securities are sold under circumstances in which all of the applicable
conditions of Rule 144 under the Securities Act are met, (ii) all remaining
Registrable Securities represent an aggregate value of less than $20,000,000
based on the closing price of Company Common Stock as reported by the NYSE
American and such securities become eligible for sale pursuant to Rule 144
without volume or manner-of-sale restrictions and without the requirement for
the Company to be in compliance with the current public information requirement
under Rule 144(c)(1), (iii) such securities are transferred to a person or
entity other than an Affiliate of Investor and Investor does not expressly
assign its rights under this Agreement with respect to such securities to the
transferee, or (iv) such securities have ceased to be outstanding.

“Registration Statement” means any Short-Form Registration Statement and
Long-Form Registration Statement and shall include any final Prospectus,
exhibit, supplement or amendment included in or relating to, and any document
incorporated by reference in, the Registration Statement (or deemed to be a part
thereof).

“Rule 144” means Rule 144 adopted by the SEC under the Securities Act or any
successor rule.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations of the SEC promulgated thereunder.

“Selling Stockholder” means Investor, its executive officers and directors and
each person, if any, who controls Investor within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act.

“Short-Form Registration Statement” has the meaning set forth in Section 2(a).

 

2



--------------------------------------------------------------------------------

“Suspension” has the meaning set forth in Section 3(b).

“Suspension Notice” has the meaning set forth in Section 3(b).

“Underwritten Offering” means an offering (including an offering pursuant to the
Short-Form Registration Statement or the Long-Form Registration Statement) in
which shares of Common Stock are sold to an underwriter on a firm commitment
basis for reoffering to the public.

2.    Registration Procedures and Expenses.

(a)    The Company will prepare and file with the SEC, as promptly as reasonably
practicable following the Closing, but in no event later than the Filing
Deadline, a registration statement on Form S-3 (or any successor to Form S-3)
covering the resale of the Registrable Securities, including as permitted by
Rule 415 under the Securities Act (or any successor rule) (the “Short-Form
Registration Statement”), and as soon as reasonably practicable thereafter but
in no event later than 60 days following the filing of the Short-Form
Registration Statement (90 days in the event of a full review of the Short-Form
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
Investor. In the event that Form S-3 (or any successor form) is or becomes
unavailable to register the resale of the Registrable Securities at any time
prior to the expiration of Investor’s registration rights pursuant to this
Agreement, the Company will prepare and file with the SEC, as promptly as
reasonably practicable following the Closing but in no event later than the
Filing Deadline, a registration statement on Form S-1 (or any successor to Form
S-1) covering the resale of the Registrable Securities, including as permitted
by Rule 415 under the Securities Act (or any successor rule) (the “Long-Form
Registration Statement”), and as soon as reasonably practicable thereafter but
in no event later than 60 days following the filing of the Long-Form
Registration Statement (90 days in the event of a full review of the Long-Form
Registration Statement by the SEC), to effect such registration and any related
qualification or compliance with respect to all Registrable Securities held by
Investor. In the event the resale of any Registrable Securities issued as
Additional Consideration is not covered by a Registration Statement filed
pursuant to the foregoing provisions of this Section 2, then, within 30 days
following the earlier of (i) the date that total number of shares of Purchaser
Common Stock issued pursuant to the Purchase Agreement equals 19.9% of the total
number of shares of Purchaser Common Stock that were issued and outstanding as
of July 27, 2018 and (ii) November 7, 2019, the Company shall either file with
the SEC a post-effective amendment to an effective Registration Statement
registering such Registrable Securities issued as Additional Consideration or
shall file with the SEC a new registration statement on Form S-3 (or any
successor to Form S-3) or on Form S-1 (or any successor to Form S-1), as
applicable, covering the resale of such Registrable Securities and in accordance
with the other terms of this Section 2.

 

3



--------------------------------------------------------------------------------

(b)    The Company will use its best efforts to:

(i)    prepare and file with the SEC such amendments and supplements to the
Registration Statement and the Prospectus as may be necessary or advisable to
keep the Registration Statement continuously effective and current for the
Registrable Securities held by Investor for a period ending on the earlier of
(i) the date on which all Registrable Securities cease to be Registrable
Securities or (ii) such time as all Registrable Securities have been sold
pursuant to a registration statement or Rule 144. The Company will notify
Investor promptly upon the Registration Statement and each post-effective
amendment thereto being declared effective by the SEC and advise Investor that
the form of Prospectus contained in the Registration Statement or post-effective
amendment thereto, as the case may be, at the time of effectiveness meets the
requirements of Section 10(a) of the Securities Act or that it intends to file a
Prospectus pursuant to Rule 424(b) under the Securities Act that meets the
requirements of Section 10(a) of the Securities Act;

(ii)    furnish to Investor and its representatives and counsel in advance of
filing the Registration Statement or the Prospectus or any amendment or
supplement thereto a copy of a reasonably complete draft of such Registration
Statement or Prospectus or any amendment or supplement thereto, and provide
Investor the opportunity to object to any information pertaining to Investor and
its plan of distribution that is contained therein and make necessary
corrections reasonably requested by Investor with respect to such information or
plan of distribution prior to filing the Registration Statement or the
Prospectus or any amendment or supplement thereto;

(iii)    furnish to Investor with respect to the Registrable Securities
registered under the Registration Statement such number of copies of the
Registration Statement and the Prospectus (including supplemental prospectuses)
filed with the SEC in conformance with the requirements of the Securities Act
and other such documents as Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by Investor;

(iv)    make any blue sky filings or other qualifications under securities laws
of such jurisdictions as Investor shall reasonably request and shall advise
Investor, promptly, of the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction;

(v)    pay the expenses incurred by the Company and Investor in complying with
this Agreement, including, without limitation, all registration and filing fees,
FINRA fees, exchange listing fees, fees of transfer agents and registrars,
printing expenses, fees and disbursements of counsel and independent reserve
engineers for the Company, blue sky fees and expenses and the expense of any
special audits incident to or required by any such registration (but excluding
attorneys’ fees of Investor and excluding any and all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities by
Investor);

 

4



--------------------------------------------------------------------------------

(vi)    advise Investor, promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued;

(vii)    upon request and subject to appropriate confidentiality obligations,
furnish to Investor copies of any and all transmittal letters or other
correspondence with the SEC or any other governmental agency or self-regulatory
body or other body having jurisdiction (including any domestic or foreign
securities exchange) relating to the Registration Statement;

(viii)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of the
Registration Statement;

(ix)    if requested by Investor, (i) incorporate in a prospectus supplement or
post-effective amendment such information as Investor reasonably requests in
writing to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering, and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

(x)    in connection with an Underwritten Offering, use commercially reasonable
efforts to provide to Investor a copy of any auditor “comfort” letters,
customary legal opinions or reports of the independent petroleum engineers of
the Company relating to the oil and gas reserves of the Company, in each case
that have been provided to the Managing Underwriter in connection with the
Underwritten Offering;

(xi)    make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by Investor and any underwriter or broker
participating in any disposition of Registrable Securities and any attorney,
accountant or other agent retained by any such Investor, broker or underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”),
and cause the Company’s officers, directors and employees to supply all
information reasonably requested by any such Inspector in connection with a
Registration Statement; provided, that the Company need not disclose any
non-public information to any such person unless and until such person has
entered into a confidentiality agreement with the Company; and

(xii)    with a view to making available to Investor the benefits of Rule 144
and any other rule or regulation of the SEC that may at any time permit Investor
to sell Registrable Securities to the public without registration, the Company
covenants and

 

5



--------------------------------------------------------------------------------

agrees to use its commercially reasonable best efforts to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) such date as all of the Registrable Securities
qualify to be resold immediately without restriction, and without regard for
whether the Company has filed and made available the information contemplated by
Rule 144(c)(1), pursuant to Rule 144 or (B) such date as all of the Registrable
Securities shall have been resold pursuant to Rule 144 (and may be further
resold without restriction); (ii) file with the SEC in a timely manner all
reports and other documents required of the Company under the Securities Act and
under the Exchange Act; and (iii) furnish to Investor upon request, as long as
Investor owns any Registrable Securities, (A) a written statement by the Company
as to whether it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (B) a copy of the Company’s most recent annual report
on Form 10-K or quarterly report on Form 10-Q, and (C) such other information as
may be reasonably requested in order to avail Investor of any rule or regulation
of the SEC that permits the selling of any such Registrable Securities without
registration.

(c)    The Company understands that Investor disclaims being an underwriter but
acknowledges that a determination by the SEC that Investor is deemed an
underwriter shall not relieve the Company of any obligations it has hereunder.

(d)    If, on or after April 1, 2019, the Investor elects to dispose of
Registrable Securities under a Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering, then the Company shall, at the
request of Investor, enter into an underwriting agreement in a form as is
customary in Underwritten Offerings of securities by the Company with an
underwriter or underwriters selected pursuant to this Section 2 and shall take
all such other reasonable actions as are requested by the Managing Underwriter
of such Underwritten Offering and/or Investor in order to expedite or facilitate
the disposition of such Registrable Securities; provided, however, that the
Company shall have no obligation to facilitate or participate in more than one
(1) Underwritten Offering pursuant to this Agreement in any 180-day period or
more than four (4) Underwritten Offerings pursuant to this Agreement; provided
further, that an Underwritten Offering shall not count against such limit unless
and until the Requesting Holder(s) are able to sell at least seventy-five
percent (75%) of the Registrable Shares requested to be included in such
Underwritten Offering. The Company shall select the Managing Underwriter and any
other underwriters in connection with any Underwritten Offering. The Investor
shall determine the pricing of the Registrable Securities offered pursuant to
any Underwritten Offering and the applicable underwriting discounts and
commissions.

(e)    In connection with any Underwritten Offering contemplated by
Section 2(d), the underwriting agreement into which the Investor and the Company
shall enter into shall contain such representations, covenants, indemnities and
other rights and obligations as are customary in underwritten offerings.
Investor shall not be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties, agreements or indemnities regarding Investor, Investor’s title in
the securities being registered on its behalf, Investor’s

 

6



--------------------------------------------------------------------------------

authority to enter into such underwriting agreement and to sell, and information
provided by Investor for inclusion in the Registration Statement relating
thereto and its ownership of, the securities being registered on its behalf, its
intended method of distribution and any other representation required by law.

(f)    The Company, at its sole cost, shall remove any legend ordinarily
included on restricted securities of the Company (or instruct its transfer agent
to so remove such legend) from the certificates or book-entries evidencing
Registrable Securities if such Common Stock (i) is sold pursuant to an effective
registration statement under the Securities Act, (ii) is sold or transferred
pursuant to Rule 144 (if the transferor is not an Affiliate of the Company) or
(iii) is eligible for sale under Rule 144. Investor agrees to provide the
Company, its counsel and/or the transfer agent with evidence reasonably
requested by it in order to cause the removal of such legend, including, as may
be appropriate, any information the Company deems necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws, including a certification that the holder is not an Affiliate of the
Company (and a covenant to inform the Company if it should thereafter become an
Affiliate and to consent to exchange any certificates or instruments
representing the Common Stock for ones bearing an appropriate restrictive
legend) and regarding the length of time the Common Stock has been held. Any
fees (with respect to the transfer agent, Company counsel or otherwise)
associated with the issuance of any legal opinion required by the Company’s
transfer agent or the removal of such legend shall be borne by the Company. If a
legend is no longer required pursuant to the foregoing, the Company will use
commercially reasonable efforts to, no later than five (5) days following the
delivery by Investor to the Company or the transfer agent (with notice to the
Company) of a legended certificate or instrument representing the Common Stock
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and any representation
letter or certification as may be requested by the Company, deliver or cause to
be delivered to such Company a certificate or instrument (as the case may be)
representing such Common Stock that is free from all restrictive legends.

3.    Transfer of Shares After Registration; Suspension.

(a)    Except in the event that Section 3(b) applies, the Company shall: (i) if
deemed necessary or advisable by the Company, prepare and file from time to time
with the SEC a post-effective amendment to the Registration Statement or a
supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file any other required document
so that such Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and so that, as
thereafter delivered to Investor, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; (ii) provide Investor
copies of any documents filed pursuant to clause (i) above; and (iii) upon
request, inform Investor that the Company has complied with its obligations in
Section 2(b)(i) (or that, if the Company has filed a post-effective

 

7



--------------------------------------------------------------------------------

amendment to the Registration Statement which has not yet been declared
effective, the Company will notify Investor to that effect, will use its
commercially reasonable best efforts to secure the effectiveness of such
post-effective amendment as promptly as possible and will promptly notify
Investor pursuant to Section 2(b)(i) when the amendment has become effective).

(b)    In the event: (i) of any request by the SEC during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related Prospectus or for additional information;
(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose; or (iv) of any event or circumstance which
necessitates the making of any changes in the Registration Statement or
Prospectus, or any document incorporated or deemed to be incorporated therein by
reference, so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; then the Company
shall promptly deliver a certificate in writing to Investor (the “Suspension
Notice”) to the effect of the foregoing and, upon receipt of such Suspension
Notice, Investor will refrain from selling any Registrable Securities pursuant
to the Registration Statement (a “Suspension”) until Investor is advised in
writing by the Company that the current Prospectus may be used, and has received
copies from the Company of any additional or supplemental filings that are
incorporated or deemed incorporated by reference in any such Prospectus. In the
event of any Suspension, the Company will use its commercially reasonable best
efforts to cause the use of the Prospectus so suspended to be resumed as soon as
practicable after delivery of a Suspension Notice to Investor. In addition to
and without limiting any other remedies (including, without limitation, at law
or at equity) available to the Company and Investor, the Company and Investor
shall be entitled to specific performance in the event that the other party
fails to comply with the provisions of this Section 3(b).

(c)    If a Suspension is not then in effect, Investor may sell Registrable
Securities under the Registration Statement, provided that it complies with any
applicable prospectus delivery requirements. Upon receipt of a request therefor,
the Company will provide an adequate number of current Prospectuses to Investor
and to any other parties reasonably requiring such Prospectuses.

4.    Indemnification.

(a)    The Company agrees to indemnify and hold harmless each Selling
Stockholder from and against any losses, claims, damages or liabilities to which
such

 

8



--------------------------------------------------------------------------------

Selling Stockholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon (i) any untrue
statement of a material fact in the Registration Statement or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (ii) any inaccuracy in the representations and warranties of the
Company contained in this Agreement or the failure of the Company to perform its
obligations hereunder or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement, and the Company will
reimburse such Selling Stockholder for any reasonable legal expense or other
actual accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement in the Registration Statement or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Selling Stockholder specifically for use in
preparation of the Registration Statement or the failure of such Selling
Stockholder to comply with its covenants and agreements contained herein or any
statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Stockholder prior to the pertinent
sale or sales by the Selling Stockholder. The indemnity provided in this
Section 4(a) shall remain in full force and effect regardless of any
investigation made by or on behalf of a Selling Stockholder and shall survive
any transfer of Registrable Securities by such Selling Stockholder.

(b)    Investor agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
to the extent that such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, (i) any failure
by Investor to comply with the covenants and agreements contained herein or
(ii) any untrue statement of a material fact contained in the Registration
Statement if, and only if, such untrue statement was made in reliance upon and
in conformity with written information furnished by or on behalf of Investor
specifically for use in preparation of the Registration Statement, and Investor
will reimburse the Company (or such officer, director or controlling person, as
the case may be), for any reasonable legal expense or other reasonable actual
accountable out-of-pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim. The
obligation to indemnify and reimburse expenses shall be limited to the net
amount of the proceeds received by Investor from the sale of the Registrable
Securities pursuant to the Registration Statement.

 

9



--------------------------------------------------------------------------------

(c)    Promptly after receipt by any indemnified person of a notice of a claim
or the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 4, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, but the omission to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 4 (except to the extent that such omission
materially and adversely affects the indemnifying party’s ability to defend such
action) or from any liability otherwise than under this Section 4. Subject to
the provisions hereinafter stated, in case any such action shall be brought
against an indemnified person, the indemnifying person shall be entitled to
participate therein, and, to the extent that it shall elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, shall be entitled to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified person. After notice
from the indemnifying person to such indemnified person of its election to
assume the defense thereof (unless it has failed to assume the defense thereof
and appoint counsel reasonably satisfactory to the indemnified party), such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the reasonable opinion
of counsel to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any Affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel (who
shall not be the same as the opining counsel) at the expense of such
indemnifying person; provided, however, that no indemnifying person shall be
responsible for the fees and expenses of more than one separate counsel
(together with appropriate local counsel) for all indemnified parties. In no
event shall any indemnifying person be liable in respect of any amounts paid in
settlement of any action unless the indemnifying person shall have approved the
terms of such settlement; provided that such consent shall not be unreasonably
withheld, conditioned or delayed. No indemnifying person shall, without the
prior written consent of the indemnified person, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified person is
or could reasonably have been a party and indemnification could have been sought
hereunder by such indemnified person, unless such settlement includes an
unconditional release of such indemnified person from all liability on claims
that are the subject matter of such proceeding.

(d)    If the indemnification provided for in this Section 4 is unavailable to
or insufficient to hold harmless an indemnified party under subsections 4(a) or
4(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and Investor on the other in connection
with the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant

 

10



--------------------------------------------------------------------------------

equitable considerations. The relative fault shall be determined by reference
to, among other things, in the case of an untrue statement, whether the untrue
statement relates to information supplied by the Company on the one hand or
Investor on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement. The
Company and Investor agree that it would not be just and equitable if
contribution pursuant to this subsection 4(d) were determined by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to above in this subsection 4(d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection 4(d) will be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection 4(d), Investor will not be required to contribute any amount in
excess of the amount by which the net amount received by Investor from the sale
of the Registrable Securities to which such loss relates exceeds the amount of
any damages which Investor has otherwise been required to pay to the Company by
reason of such untrue statement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e)    The parties to this Agreement hereby acknowledge that they are
sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof including, without limitation, the
provisions of this Section 4, and are fully informed regarding said provisions.
They further acknowledge that the provisions of this Section 4 fairly allocate
the risks in light of the ability of the parties to investigate the Company and
its business in order to assure that adequate disclosure is made in the
Registration Statement as required by the Securities Act and the Exchange Act.

(f)    The obligations of the Company and of Investor under this Section 4 shall
survive completion of any offering of Registrable Securities pursuant to the
Registration Statement. No indemnifying party, in the defense of any such claim
or litigation, shall, except with the consent of each indemnified party, consent
to entry of any judgment or enter into any settlement which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a complete and unconditional release from all liability in
respect to such claim or litigation.

5.    Information Available. So long as the Registration Statement is effective
covering the resale of Registrable Securities owned by Investor, the Company
will furnish (or, to the extent such information is available electronically
through the Company’s filings with the SEC, the Company will make available via
the SEC’s EDGAR system or any successor thereto) to Investor:

(a)    as soon as practicable after it is available, one copy of (i) its Annual
Report to Stockholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted accounting principles by a
national firm of certified public accountants) and (ii) if not included in
substance in the Annual Report to Stockholders, its Annual Report on Form 10-K
(the foregoing, in each case, excluding exhibits);

 

11



--------------------------------------------------------------------------------

(b)    upon the request of Investor, all exhibits excluded by the parenthetical
to subparagraph (a)(ii) of this Section 5 as filed with the SEC and all other
information that is made available to stockholders; and

(c)    upon the reasonable request of Investor, an adequate number of copies of
the Prospectuses to supply to any other party requiring such Prospectuses; and
the Company, upon the reasonable request of Investor, will meet with Investor or
its representatives at the Company’s headquarters during the Company’s normal
business hours to discuss all information relevant for disclosure in the
Registration Statement covering the Registrable Securities and will otherwise
reasonably cooperate with Investor’s investigation for the purpose of reducing
or eliminating Investor’s exposure to liability under the Securities Act,
including the reasonable production of information at the Company’s
headquarters; provided, that the Company shall not be required to disclose any
confidential information to or meet at its headquarters with Investor until and
unless Investor shall have entered into a confidentiality agreement in form and
substance reasonably satisfactory to the Company with the Company with respect
thereto.

6.    Regulation M.    The Company will not take any direct or indirect action
prohibited by Regulation M under the Exchange Act or that would cause Investor
to be prohibited or limited under Regulation M or any similar rule from selling
any shares of Common Stock pursuant to the Registration Statement.

7.    Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned by
Investor to a party that acquires, other than pursuant to the Registration
Statement or Rule 144, any of the Registrable Securities, or to any Affiliate of
Investor that acquires any Registrable Securities. Any such permitted assignee
will have all the rights of such Investor under this Agreement with respect to
the Registrable Securities transferred.

8.    Required Questionnaire. Investor agrees to furnish to the Company a
completed questionnaire in the form attached to this Agreement as Exhibit A (a
“Selling Holder Questionnaire”). The Company shall not be required to include
the Registrable Securities of Investor in a Registration Statement and shall not
be required to pay any liquidated or other damages hereunder if Investor fails
to furnish to the Company a fully completed Selling Holder Questionnaire at
least three Business Days prior to the filing of the Registration Statement.

9.    Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided, that the provisions of Subsection 2(b)(v) and Section 4 will survive
any such termination.

10.    Counterparts. This Agreement may be executed and delivered (including by
facsimile or email transmission) in counterparts, each of which shall be deemed
an original

 

12



--------------------------------------------------------------------------------

instrument, but all such counterparts together shall constitute but one
agreement. This Agreement may be signed by facsimile signature or other
electronic delivery of an image file reflecting execution hereof and, if so
signed: (i) may be relied on by each party as if the document were a manually
signed original and (ii) will be binding on each party for all purposes.

11.    Notices. All notices which are required or may be given pursuant to this
Agreement shall be sufficient in all respects if given in writing and delivered
personally, by overnight courier service, by electronic mail, or by registered
or certified mail, postage prepaid, as follows:

 

If to Investor:   

WR Operating, LLC

3811 Turtle Creek Blvd., Ste. 550

Dallas, TX 75219

Attention: John Wunderlick

E-mail: jrwunder@wresourcesllc.com

If to the Company:   

Northern Oil and Gas, Inc.

Attention: Erik J. Romslo

601 Carlson Parkway, Suite 990

Minnetonka, MN 55305

Phone: (952) 476-9800

E-mail: eromslo@northernoil.com

With a copy to (which shall not constitute Notice to the Company):   

Faegre Baker Daniels LLP

Attention: Morgan Burns

2200 Wells Fargo Center

90 S. Seventh Street

Minneapolis, MN 55402

Phone: (612) 766-7136

E-mail: morgan.burns@faegrebd.com

Each party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the party to which such notice is addressed.

12.    Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
The Company acknowledges that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and the Company hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

13.    Governing Law and Venue. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN
THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS
OTHERWISE APPLICABLE TO SUCH DETERMINATIONS.

 

13



--------------------------------------------------------------------------------

14.    Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby. Each party to this Agreement certifies and
acknowledges that (a) no representative of any other party has represented,
expressly or otherwise, that such other party would not seek to enforce the
foregoing waiver in the event of a legal action, (b) such party has considered
the implications of this waiver, (c) such party makes this waiver voluntarily,
and (d) such party has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section 14.

15.    Captions. The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.

16.    Successor and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The Company may assign this Agreement at any time in
connection with a sale or acquisition of the Company, whether by merger,
consolidation, sale of all or substantially all of the Company’s assets, or
similar transaction, without the consent of Investor; provided, that the
successor or acquiring Person agrees in writing to assume all of the Company’s
rights and obligations under this Agreement.

17.    Entire Agreement. This Agreement, together with the Purchase Agreement
and the Exhibits and Schedules attached thereto and hereto, constitutes the
entire agreement between the parties pertaining to the subject matter hereof,
and supersede all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties pertaining to the subject
matter hereof.

18.    Amendment, Modification and Waiver. The provisions of this Agreement may
only be amended, modified, supplemented or waived with the prior written consent
of the Company and the holders of a majority of the Registrable Securities. No
waiver by any party or parties shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. Except as otherwise set forth in this
Agreement, no failure to exercise, or delay in exercising, any right, remedy,
power or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

19.    No Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person any legal or equitable right,

 

14



--------------------------------------------------------------------------------

benefit or remedy of any nature whatsoever, under or by reason of this
Agreement; provided, however, the parties hereto hereby acknowledge that the
persons specifically identified in Section 4 are express third-party
beneficiaries of the obligations of the parties hereto set forth in Section 4.

20.    Severability. If any term or other provisions of this Agreement is held
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party; provided, however, that if any such term or provision may be
made enforceable by limitation thereof, then such term or provision shall be
deemed to be so limited and shall be enforceable to the maximum extent permitted
by applicable Law.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Registration Rights Agreement has been signed by each
of the parties hereto as of the date first above written.

 

COMPANY: NORTHERN OIL AND GAS, INC. By:  

/s/ Brandon Elliott

Name:  

Brandon Elliott

Title:  

Chief Executive Officer

INVESTOR: WR OPERATING LLC By:  

/s/ John R. Wunderlick

Name:  

John R. Wunderlick

Title:  

Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

to Registration Rights Agreement

NORTHERN OIL AND GAS, INC.

SELLING HOLDER QUESTIONNAIRE

The purpose of this questionnaire is to obtain information to be used by
Northern Oil and Gas, Inc. (the “Company”) to complete a Registration Statement
(the “Registration Statement”) covering the resale of certain shares of Company
Common Stock currently outstanding and/or of certain shares of Company Common
Stock to be issued upon exercise of currently outstanding warrants to purchase
Company Common Stock.

Please answer all questions fully. Do not leave questions blank – if the answer
to any question is “Not Applicable,” please indicate by marking “N/A.” If there
is any question about which you have any doubt, please set forth the relevant
facts in your answer.

Please complete and sign this Questionnaire and fax or email it to:

Northern Oil and Gas, Inc.

Attn: Erik Romslo – General Counsel

(f) 952-476-9801

eromslo@northernoil.com

If you have any questions concerning this Questionnaire, please call Erik Romslo
at 952-476-9800. You may wish to keep a copy of the Questionnaire for your
records.

PLEASE COMPLETE AND RETURN THIS QUESTIONNAIRE AS SOON AS POSSIBLE, BUT NO LATER
THAN [DATE].

Failure to return the questionnaire may result in the exclusion of your name and
shares from the registration statement.

 

1.

Please set forth your name and address.

Full legal name:                                          
                               

Address:                                          
                                         
                                                                       

 

2.

Please state the total number of currently outstanding shares of Company Common
Stock that you beneficially own* and the form of ownership and the date that you
acquired such stock. Include shares registered in your name individually or
jointly with others and shares held in the name of a bank, broker, nominee,
depository or in “street name” for your account. (DO NOT list shares underlying
options and warrants. See Question #3).

 

  

                                         



--------------------------------------------------------------------------------

3.

   Please list any outstanding options and warrants to purchase Company Common
Stock that you beneficially own*, including (i) the number of shares of Company
Common Stock to be issued upon the exercise of such option or warrant, (ii) the
date such option or warrant is exercisable, (iii) the expiration date and
(iv) the exercise price per share of EACH such option and warrant.

 

Number of Shares Covered

by Option or Warrant        

  

Date Exercisable

  

Exercise Price

  

Expiration Date

                                                     

 

4.    If you are a limited liability company or limited partnership, please name
the managing member or general partner and each person controlling such
managing member or general partner.   

 

  

 

  

 

5.    If you are an entity, please identify the natural person(s) who exercise
sole or shared voting power* and/or sole or shared investment power* with regard
to the shares listed under Question #2 and Question #3.   

 

  

 

  

 

6.    Please advise whether you are a registered broker-dealer or an affiliate*
thereof. If you are an affiliate of a registered broker-dealer, please explain
the nature of the affiliation and disclose whether you acquired the shares in
the ordinary course of business and whether at the time of the acquisition you
had any plans or proposals, directly or with any other person, to distribute the
shares listed under Question #2 and Question #3.   

 

  

 

  

 

 

 

*

See Appendix A for definitions



--------------------------------------------------------------------------------

7.    List below the nature of any position, office or other material
relationship that you have, or have had within the past three years, with the
Company or any of its predecessors or affiliates*.   

 

  

 

8.    If you expressly wish to disclaim any beneficial ownership* of any shares
listed under Question #2 for any reason in the Registration Statement, indicate
below the shares and circumstances for disclaiming such beneficial ownership*.
  

 

  

 

9.    With respect to the shares that you wish to include in the Registration
Statement, please list any party that has or may have secured a lien, security
interest or any other claim relating to such shares, and please give a full
description of such claims.   

 

  

 

10.    Please review Appendix B “Plan of Distribution.” Please identify and
describe any method of distribution, other than described in Appendix B, that
you plan on using to sell your shares of the Company’s Common Stock. By signing
below, you agree to distribute your shares of the Company’s Common Stock as
described in Appendix B and this Item 10 and to notify the Company of any plan
to distribute the Company’s Common Stock that is not described in Appendix B or
herein under Item 10.   

 

  

 

The undersigned, a Selling Stockholder of the Company, hereby furnishes the
foregoing information for use by the Company in connection with the preparation
of the Registration Statement. The undersigned will notify Erik Romslo, at the
address specified above, in writing immediately of any changes in the foregoing
answers that should be made as a result of any developments occurring prior to
the time that all the shares of Common Stock of the Company are sold pursuant to
the Registration Statement referred to above. Otherwise, the Company is to
understand that the above information continues to be, to the best of the
undersigned’s knowledge, information and belief, complete and correct.

Dated:              , 20    

 

 

By:  

 

Name:  

 

Its:  

 

 

 

*

See Appendix A for definitions



--------------------------------------------------------------------------------

Appendix A

to Selling Holder Questionnaire

CERTAIN TERMS USED IN QUESTIONNAIRE

AFFILIATE

An “affiliate” of a company is a person that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, such company.

BENEFICIAL OWNERSHIP

A person “beneficially owns” a security if such person, directly or indirectly,
has or shares voting power or investment power of such security, whether through
a contract, arrangement, understanding, relationship or otherwise. A person is
also the beneficial owner of a security if he has the right to acquire
beneficial ownership at any time within 60 days through the exercise of any
option, warrant or right, or the power to revoke a trust, discretionary account
or similar arrangement.

INVESTMENT POWER

“Investment power” includes the power to dispose, or to direct the disposition
of, a security.

VOTING POWER

“Voting power” includes the power to vote, or to direct the voting of, a
security.



--------------------------------------------------------------------------------

Appendix B

to Selling Holder Questionnaire

PLAN OF DISTRIBUTION

We are registering for resale by the selling stockholders and certain
transferees a total of                shares of Common Stock, of
which                shares are issued and outstanding and up
to                shares are issuable upon exercise of warrants. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of Common Stock, although we may receive up to $        upon the exercise
of all of the warrants by the selling stockholders. We will bear all fees and
expenses incident to our obligation to register the shares of Common Stock. If
the shares of Common Stock are sold through broker-dealers or agents, the
selling stockholder will be responsible for any compensation to such
broker-dealers or agents.

The selling stockholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus.

The selling stockholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors-in-interest will be the selling beneficial owners for purposes of
this prospectus.

The selling stockholders may use any one or more of the following methods when
selling the shares of Common Stock offered by this prospectus:

 

  •  

through one or more broker-dealers or agents (and may involve crosses, block
transactions or hedging transactions);

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

underwritten offerings;

 

  •  

through hedging transactions with broker-dealers or agents, which may in turn
engage in short sales of the Common Stock in the course of hedging in positions
they assume;

 

  •  

on the OTC Bulletin Board Market, any national securities exchange or quotation
service on which the shares of our Common Stock may be listed or quoted at the
time of sale;

 

  •  

in the over-the counter market;

 

  •  

in privately negotiated transactions;

 

  •  

through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

  •  

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

  •  

in a combination of such transactions; or

 

  •  

any other method permitted pursuant to applicable law.



--------------------------------------------------------------------------------

The selling stockholders may set the price or prices of their shares of Common
Stock at:

 

  •  

fixed prices;

 

  •  

carrying prices determined at the time of sale;

 

  •  

market prices prevailing at the time of such sale;

 

  •  

prices related to market prices; or

 

  •  

negotiated prices.

In connection with sales through one or more broker-dealers or agents, such
broker-dealers or agents may receive compensation in the form of discounts,
concessions or commissions from the selling stockholders and may receive
commissions from the purchasers of the shares of Common Stock for whom they act
as broker-dealer or agent or to whom they sell as principal (which discounts,
concessions or commissions as to particular broker-dealers or agents may be in
excess of those customary in the types of transaction involved). Any
broker-dealer or agent participating in any such sale may be deemed to be an
“underwriter” within the meaning of the Securities Act and will be required to
deliver a copy of this prospectus to any person who purchases any share of
Common Stock from or through such broker-dealer or agent. [We have been advised
that, as of the date hereof, none of the selling stockholders have made any
arrangements with any broker-dealer or agent for the sale of their shares of
Common Stock.]

The selling stockholder and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any profits realized by the selling
stockholders and any commissions paid, or any discounts or concessions allowed
to any such broker-dealer may be deemed to be underwriting commissions or
discounts under the Securities Act. In addition, any shares of Common Stock
covered by this prospectus that qualify for sale pursuant to Rule 144 may be
sold under Rule 144 rather than pursuant to this prospectus. A selling
stockholder may also transfer, devise or gift the shares of Common Stock by
other means not covered in this prospectus in which case the transferee, devisee
or giftee will be the selling stockholder under this prospectus.

If required at the time a particular offering of the shares of Common Stock is
made, a prospectus supplement or, if appropriate, a post-effective amendment to
the shelf registration statements of which this prospectus is a part, will be
distributed which will set forth the aggregate amount of shares of Common Stock
being offered and the terms of the offering, including the name or names of any
broker-deals or agents, any discounts, commissions or concessions allowed or
reallowed or paid to broker-dealers.

If underwriters are used in the sale of any securities, an underwriting
agreement will be executed with the underwriter at the time of sale and we will
identify any underwriters or agents and describe their compensation in a
prospectus supplement used to make resales of the securities to the public. In
connection with the sale of the securities, the selling securityholders, or the
purchasers of securities for whom the underwriter may act as agent, may
compensate the underwriter in the form of underwriting discounts or commissions.
The underwriter may sell the securities to or through dealers, and those dealers
may receive compensation in the form of discounts, concessions or commissions
from the underwriters and/or commissions from the purchasers for which they may
act as agent. Unless otherwise indicated in a prospectus supplement, an agent
will be acting on a best efforts basis and a dealer will purchase securities as
a principal, and may then resell the securities at varying prices to be
determined by the dealer.



--------------------------------------------------------------------------------

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with. There can
be no assurance that any selling stockholder will sell any or all of the shares
of Common Stock registered pursuant to the shelf registration statement, of
which this prospectus forms a part.

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including, without limitation, Regulation M of the
Exchange Act, which may limit the timing of purchases and sales of any of the
shares of Common Stock by the selling stockholders and any other participating
person. Regulation M may also restrict the ability of any person engaged in the
distribution of the shares of Common Stock to engage in market-making activities
with respect to the shares of Common Stock. All of the foregoing may affect the
marketability of the shares of Common Stock and the ability of any person or
entity to engage in market-making activities with respect to the shares of
Common Stock.

We will bear all expenses of the registration of the shares of Common Stock
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with the state securities of “blue sky” laws. The
selling stockholders will pay all underwriting discounts and selling commissions
and expenses, brokerage fees and transfer taxes, as well as the fees and
disbursements of counsel to and experts for the selling stockholders, if any. We
will indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreement or the selling stockholder will be entitled to contribution. We will
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act that may arise from any written information
furnished to us by the selling stockholders for use in this prospectus, in
accordance with the registration rights agreement or will be entitled to
contribution. Once sold under this shelf registration statement, of which this
prospectus forms a part, the shares of Common Stock will be freely tradable in
the hands of persons other than our affiliates.